DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicant’s submission filed on October 21, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received October 21, 2021 (the “Response”) and the interview conducted October 14, 2021 (the “Interview”).
In response to the Response and the Interview, the previous rejections of claims 1, 5–9, and 13–20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–13 and 15–21 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Li and Eschbach
Applicant’s arguments concerning the previous rejection of claims 1, 9, and 16–18 under 35 U.S.C. § 103 as being obvious over Li et al. (US 2011/0145557 A1; published June 16, 2011) in view of Eschbach et al. (US 10,447,761 B2; filed July 31, 2015) (see Response 11–14) have been considered, but are now moot.
Li, Eschbach, and Mowry, Jr.
Applicant’s arguments concerning the previous rejection of claims 5–8, 13–15, 19, and 20 under 35 U.S.C. § 103 as being obvious over Li in view of Eschbach, and in further view of Mowry, Jr. et al. (US 6,886,863 B1; published May 3, 2005) (see Response 14) have been considered, but are now moot.
Adjaoute and Eschbach
Applicant’s arguments concerning the previous rejection of claims 1, 9, and 16 under 35 U.S.C. § 103 as being obvious over Adjaoute (US 2003/0009495 A1; published Jan. 9, 2003) in view of Eschbach (see Response 14–16) have been considered, but are now moot.
Gay and Ouyang
Claims 1, 5–9, and 13–21 are rejected under 35 U.S.C. § 103 as being obvious over Gay et al. (US 10,216,403 B2; PCT filed Mar. 26, 2014) in view of Ouyang et al. (US 8,751,972 B2; filed Sept. 20, 2011).
Regarding claim 1, while Gay teaches a computer-implemented method (fig. 3) comprising: 
displaying a grid (fig. 2, item 200) comprising a plurality of cells (see cells 1–4 of the Examiner’s amended figure 2B below);

requesting (at fig. 3a, item 350) web browsing (“a particular sequence may be associated to just unlocking texting or emailing or web browsing” at 6:45–47) using the graphical shape as a resource identifier; and
Gay does not teach (A) the graphical shape in fig. 2B being a non-textual based graphical shape; (B) requesting an internet protocol (IP) address using the non-textual based graphical shape as a resource identifier for a web resource located at the IP address; and (C) in response to receiving the IP address corresponding to the graphical shape, retrieving the web resource located at the IP address.
(A)
Gay teaches a non-textual based graphical shape (figs. 5A, 5B; 9:37–61).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Gay’s graphical shape in fig. 2B to be a non-textual based graphical shape as taught by Gay to provide more complex shapes that (1) decrease the chances of imitating, thereby increasing security; and (2) allow a greater chance of remembering a specific website the shape is to represent.
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 . . . (CCPA 1976); In re Woodruff, 919 F.2d 1575 . . . (Fed. Cir. 1990).”  MPEP § 2144.05.
(B), (C)
Ouyang teaches requesting an internet protocol (IP) address (fig. 2, shortcut item 24 corresponds to “www.nytmag.com”) using a non-textual based graphical shape (fig. 2, shortcut item 24 corresponds to a non-textual based graphical shape “ 
    PNG
    media_image1.png
    30
    32
    media_image1.png
    Greyscale
”) as a resource identifier for a web resource (“www.nytmag.com” corresponds to a webpage) located at the IP address; and
in response to receiving the IP address corresponding to the graphical shape, retrieving the web resource located at the IP address (“access the webpage ‘www.nytimes.com’” at 6:33; “navigating a web browser to ‘www.nypost.com’” at 6:41).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Gay’s web browsing (“a particular sequence may be associated to just unlocking texting or emailing or web browsing” at 6:45–47) to include requesting an internet protocol (IP) address using the non-textual based graphical shape as a resource identifier for a web resource located at the IP address; and in response to receiving the IP address corresponding to the graphical shape, retrieving the web resource located at the IP address as taught by Ouyang to avoid “manually enter a Uniform Resource Locator (URL) for a desired webpage using a virtual keyboard or similar input device of the mobile device.  The process 

The Examiner’s Amended Figure 2B
[AltContent: textbox (Cell 4)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cell 3)][AltContent: textbox (Cell 2)][AltContent: arrow][AltContent: textbox (Cell 1)][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    522
    349
    media_image2.png
    Greyscale

Regarding claim 5, Gay teaches wherein the plurality of predefined states (the predetermined set of non-textual patterns mentioned above, and combinations of them for each cell; e.g., “-_|” is a combination of “_” and “|”) comprise one or 
Regarding claim 6, Gay teaches wherein each of the plurality of predefined states includes only a single line (“|” on the left side of the cell, “|” on the right side of the cell, “/”, “\”, “_” on the bottom side of the cell, and “_” on the top side of the cell).
Regarding claim 7, Gay teaches wherein the plurality of predefined states further comprises shading of regions defined by the edges of each cell and the one or more lines connecting predefined points along the edges of each cell (“|” on the left side of the cell, “|” on the right side of the cell, “/”, “\”, “_” on the bottom side of the cell, and “_” on the top side of the cell comprises shading of regions defined by the edges of each cell and the one or more lines connecting predefined points along the edges of each cell).
Regarding claim 8, Gay teaches wherein the plurality of predefined states (“|” on the left side of the cell, “|” on the right side of the cell, “/”, “\”, “_” on the bottom side of the cell, and “_” on the top side of the cell, and combinations of them for each cell; e.g., “-_|” is a combination of “_” and “|”) comprises three predefined states;
wherein the three defined states are a first state having a diagonal line extending from an upper right corner to a lower left corner of a cell (“/”), a second state having a diagonal line extending from an upper left corner to a lower right corner of a cell “\”, and a third state having no lines (Fig. 2A illustrates that the upper left and lower right cells have no lines).
Regarding claim 9, Gay teaches a computer system (fig. 1, item 100) comprising: a display device (fig. 1, item 140); a user input device (fig. 1, item 
Regarding claim 13, Gay teaches wherein the plurality of predefined states (the predetermined set of non-textual patterns mentioned above, and combinations of them for each cell; e.g., “-_|” is a combination of “_” and “|”) comprise one or more lines connecting predefined points along edges of each cell (the predetermined set of non-textual patterns mentioned above, and combinations of them for each cell comprise one or more lines connecting predefined points along edges of each cell), and wherein the graphical resource identifier (fig. 2B illustrates a “Z” graphical shape; figs. 5A, 5B; 9:37–61) comprises at least two cells.
Regarding claims 14 and 15, claims 6 and 7, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 6 and 7 are, respectively, equally applicable to claims 14 and 15.
Regarding claim 16, while Gay teaches a computer program product (fig. 1, item 100) comprising a computer readable storage medium (“The present system also relates to an application embodied on a non transitory computer readable storage medium” at 2:66–67) having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to:
receive a graphical resource identifier (fig. 2B illustrates a “Z” graphical shape) comprised of a plurality of cells (see cells 1–4 of the Examiner’s amended fig. 2B above), one or more of the plurality of cells individually modified by user 
identify web browsing (“a particular sequence may be associated to just unlocking texting or emailing or web browsing” at 6:45–47) corresponding to the graphical resource identifier based on the state of each of the plurality of cells,
Gay does not teach (A) the graphical shape in fig. 2B being a non-textual based graphical shape; (B) identify an internet protocol (IP) address corresponding to the non-textual based graphical resource identifier based on the state of each of the plurality of cells; and (C) communicate the IP address to a browser via which the graphical resource identifier was input by a user.
(A)
Gay teaches a non-textual based graphical shape (figs. 5A, 5B; 9:37–61).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Gay’s graphical shape in fig. 2B to be a non-textual based graphical shape as taught by Gay to provide more complex shapes that (1) decrease the chances of imitating, thereby increasing security; and (2) allow a greater chance of remembering a specific website the shape is to represent.
Moreover, Gay teaches a range of possible graphical shapes including both textual based graphical shapes and non-textual based graphical shapes.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Gay’s graphical shape in fig. 2B to be a non-textual based graphical prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 . . . (CCPA 1976); In re Woodruff, 919 F.2d 1575 . . . (Fed. Cir. 1990).”  MPEP § 2144.05.
(B), (C)
Ouyang teaches identifying an internet protocol (IP) address (fig. 2, shortcut item 24 corresponds to “www.nytmag.com”) corresponding to a non-textual based graphical resource identifier (fig. 2, shortcut item 24 corresponds to a non-textual based graphical resource identifier “
    PNG
    media_image1.png
    30
    32
    media_image1.png
    Greyscale
”) based on a state of each of plurality of cells (Ouyang at least suggests display screen of fig. 2, computing device item 2A is comprised of pixels); and 
communicating the IP address to a browser (“access the webpage ‘www.nytimes.com’” at 6:33; “navigating a web browser to ‘www.nypost.com’” at 6:41) via which the graphical resource identifier was input (fig. 2, items 6A, 6B, 8A) by a user (fig. 2, item 9).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Gay’s web browsing (“a particular sequence may be associated to just unlocking texting or emailing or web browsing” at 6:45–47) to include identifying an internet protocol (IP) address corresponding to the non-textual based graphical resource identifier based on the state of each of the plurality of cells; and communicating the IP address to a browser via which the graphical resource identifier was input by a user as taught by Ouyang to avoid “manually enter a Uniform Resource Locator (URL) for a desired webpage using a virtual keyboard or similar input device of the mobile device.  The process of entering the URL may be complicated by the size or configuration of the input device.  More specifically, the utility of virtual keyboards and other input devices designed for use with a mobile device (e.g., a smartphone) is often limited by the 
Regarding claim 17, while Gay teaches wherein the computer readable program is further configured to cause the processor to identify the IP address using the graphical resource identifier by:
detecting coordinates (“Lock AP 133 may render a visual feedback to the user by showing the line 230 joining the circles as the user’s finger 210 moves diagonally across the lock GUI 200, save the received continuous sequence as the unlock sequence, as characterized through its length L, and shape (e.g. a series of coordinates on the touch screen for the continuous sequence)” at 6:33–39) of one or more lines (fig. 2B, items 230, 232, 234) in respective one or more of the plurality of cells (see cells 1–4 of the Examiner’s amended fig. 2B above); and
web browsing (“a particular sequence may be associated to just unlocking texting or emailing or web browsing” at 6:45–47) based on the detected coordinates of the one or more lines,
Gay does not teach the web browsing including looking up the corresponding IP address based on the detected coordinates of the one or more lines.
Ouyang teaches looking up the corresponding IP address based on the detected one or more lines (fig. 2, shortcut item 24 corresponds to the lines of a non-textual based graphical resource identifier “
    PNG
    media_image1.png
    30
    32
    media_image1.png
    Greyscale
”).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Gay’s web browsing to include looking up the corresponding IP address based on the detected coordinates of the one or more lines as taught by Ouyang to avoid “manually enter a Uniform Resource Locator (URL) for a desired webpage using a virtual keyboard or similar input device of the mobile device.  The process of entering the URL may be complicated by the 
Regarding claim 18, while Gay teaches wherein the computer readable program is further configured to cause the processor to identify the IP address using the graphical resource identifier by:
calculating a value (yes or no to fig. 3A, item 340; fig. 3B, item 335) for the non-textual based graphical resource identifier based on respective values (Gay at least suggests assigning values to each cell to know whether predefined shape at fig. 3A, item 340 was created, and whether L1 > L achieved at fig. 3B, item 335) assigned to each of the cells, wherein each cell has a value corresponding to a predetermined value for each of the plurality of predefined states (the predetermined set of non-textual patterns mentioned above, and combinations of them for each cell; e.g., “-_|” is a combination of “_” and “|”); and
web browsing (“a particular sequence may be associated to just unlocking texting or emailing or web browsing” at 6:45–47) based on the calculated value for the non-textual based graphical resource identifier,
Gay does not teach the web browsing including looking up the corresponding IP address.
Ouyang teaches looking up a corresponding IP address (fig. 2, shortcut item 24 corresponds to “www.nytmag.com”).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Gay’s web browsing to include looking up the corresponding IP address as taught by Ouyang to avoid “manually enter a Uniform Resource Locator (URL) for a desired webpage using a virtual keyboard or similar input device of the mobile device.  The process of entering the URL may be 
Regarding claims 19 and 20, claims 5 and 7, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 5 and 7 are, respectively, equally applicable to claims 19 and 20.
Regarding claim 21, while Gay teaches wherein the non-textual based graphical shape is for web browsing (“a particular sequence may be associated to just unlocking texting or emailing or web browsing” at 6:45–), 
Gay does not teach the non-textual based graphical shape is a web address for the web resource.
Ouyang teaches a non-textual based graphical shape (fig. 2, shortcut item 24 corresponds to a non-textual based graphical shape “
    PNG
    media_image1.png
    30
    32
    media_image1.png
    Greyscale
”) is a web address (fig. 2, shortcut item 24 corresponds to “www.nytmag.com”) for a web resource (“access the webpage ‘www.nytimes.com’” at 6:33; “navigating a web browser to ‘www.nypost.com’” at 6:41).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Gay’s non-textual based graphical shape to be a web address for the web resource as taught by Ouyang to avoid “manually enter a Uniform Resource Locator (URL) for a desired webpage using a virtual keyboard or similar input device of the mobile device.  The process of entering the URL may be complicated by the size or configuration of the input device.  More specifically, the utility of virtual keyboards and other input devices designed for use with a mobile device (e.g., a smartphone) is often limited by the relatively small physical 

Allowable Subject Matter
Claims 2–4 and 10–12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US 20150277696 A1; US 20170177851 A1; US 10013546 B1; US 10042523 B2; US 20190034613 A1; US 10402060 B2; US 10496852 B1; US 10558355 B2; and US 10732800 B2.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449